DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on July 21, 2020 are accepted. 

Specification
	The specification filed July 21, 2020 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,721,255 B2 (hereinafter 255’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-20 of the present application correspond to elements of claims 1-20 of the 255’ patent. Claims 1-20 of the present application would have been obvious over claims 1-20 of the 255’ patent because each element of the claims of the present application is anticipated by the claims of the 255’patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Machani et al. US 10,091,230 B1 [hereinafter Machani] in view of Viswanathan et al. US 10,154,007 B1 [hereinafter Viswanathan].

As per claims 9 and 18, Machani teaches a computing device comprising:
a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
receiving a content request over a network from a content provider service [column 5, lines 24-57]; 
evaluating the content request to identify one or more request features [column 5, lines 24-57 and column 9, lines 15-57]; 
assigning one or more feature scores to the one or more request features based upon a score of a labeled feature corresponding to the one or more request features [column 5, lines 24-57 and column 9, lines 15-57]; 
generating a content request risk score for the content request based upon the one or more feature scores (i.e., generating request risk score based on request attribute scores, column 5, lines 24-57 and column 9, lines 15-57); 
Machani is silent on content provider risk score. In the same field of endeavor, Viswanthan teaches an access control system, including 
creating a content provider risk score (i.e., cloud service risk socre) based upon the content request risk score and a plurality of content risk scores for content requests received from the content provider service [column 7, lines 25-61, column 8, lines 46-67 and column 10, lines 36-51]; and 
at least one of: 
blocking the content provider service based upon the content provider risk score exceeding a threshold risk [column 7, lines 25-61, column 8, lines 46-67 and column 10, lines 36-51]; or 
transmitting requested content to the content provider service for the content request based upon the content provider risk score not exceeding the threshold risk [column 7, lines 25-61, column 8, lines 46-67 and column 10, lines 36-51]. It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Viswanathan within the system of Machani in order to further enhance security of the system by providing access based on provider risk score. 
As per claim 19, Machani further teaches the method wherein the one or more request features correspond to at least one of a domain of the content provider service, a sub-domain of the content provider service, a publisher category of the content provider service, a website layout of a website hosted by the content provider service, a position within the website at which the requested content will be rendered, or a supply side platform subscribed to by the content provider service [column 5, lines 24-57 and column 9, lines 15-57].

As per claim 20, Machani further teaches the method wherein the one or more request features correspond to at least one of an age of a requestor, a gender of the requestor, cookie ages of cookies maintained for the requestor, historic website visit and interaction information of the requestor, or click behavior of the requestor [column 5, lines 24-57 and column 9, lines 15-57].

Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further overcoming the double patenting rejection indicated above. 
Claims 1-9 would be allowed if applicant overcomes the double patenting rejection indicated above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/             Primary Examiner, Art Unit 2435